Citation Nr: 0428181	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  04-11 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an effective date prior to February 26, 
2001, for the award of service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to an effective date prior to February 26, 
2001, for the award of a total rating for compensation 
purposes based on individual unemployability due to service-
connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran entered active duty in January 1967 and was 
discharged in January 1972, with two years, ten months, and 
six days of net active service for the period.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The Board observes that in a written statement submitted by 
the veteran, dated in February 2004, and at his July 2004 
Board hearing, he raised the issue of clear and unmistakable 
error (CUE) in a May 1979 rating decision, which is 
inextricably intertwined with the certified effective date 
issues on appeal.  Such matter will be addressed in the 
remand section.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran contends that he is entitled to an effective date 
prior to February 26, 2001, for the award of service 
connection for PTSD and the award of a TDIU.  He alleges that 
he had applied for service connection for PTSD and a TDIU on 
April 17, 1978, and was erroneously denied such benefits in a 
May 1979 rating decision.  Specifically, the veteran claims 
that the May 1979 denial contains CUE as the RO failed to 
properly apply existing law regarding the character of his 
discharge.  As such, he contends that he is entitled to an 
effective date of April 17, 1978, for the award of service 
connection for PTSD and the award of a TDIU. 

The issues of entitlement to an earlier effective date for 
the award of service connection for PTSD and the award of a 
TDIU are inextricably intertwined with the veteran's 
assertion of CUE in the May 1979 rating decision.  Thus, 
before the effective date issues can be addressed on appeal, 
the Board finds that the RO must formally address the 
veteran's assertion of CUE in the aforementioned rating 
decision.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Additionally, the Board observes that the claims file is 
rebuilt and the May 1979 rating decision is not of record.  
While on remand, the RO should attempt to obtain the 
veteran's original claims file and the May 1979 rating 
decision.  All efforts should be documented.  

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to obtain the 
veteran's original claims file.  The RO 
should also attempt to obtain and 
associate with the claims file the May 
1979 rating decision denying VA benefits 
on the basis of the veteran's character 
of discharge.  All efforts should be 
documented. 

2.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed consistent with all governing 
legal authority.  Such action should 
include informing the veteran of the 
evidence needed to support his pending 
claims and indicating whether the veteran 
should submit such evidence or whether VA 
will obtain and associate such evidence 
with the claims file.  The RO should 
request the veteran to submit all 
evidence in his possession pertinent to 
the appeal.  

3.  After completing the above, the RO 
should adjudicate the issue of whether 
the May 1979 rating decision denying VA 
benefits on the basis of the veteran's 
character of discharge should be revised 
or reversed based on CUE.  Thereafter, 
the veteran's effective date claims 
should be readjudicated, based on the 
entirety of the evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

No action is required of the veteran unless he receives 
further notice.  He does, however, have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


